166 F.3d 1222
98 CJ C.A.R. 5295
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Bonard Ray DENINNO, Defendant-Appellant.
No. 97-6347.
United States Court of Appeals, Tenth Circuit.
Oct. 15, 1998.

1
PORFILIO, KELLY, and HENRY, C.J.


2
PORFILIO, C.J.


3
ORDER AND JUDGMENT*


4
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a); 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


5
Defendant filed a motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255.  The district court denied the motion, and plaintiff appeals.  We construe plaintiff's notice of appeal as an application for a certificate of appealability.  See Fed.  R.App. P. 22(b).  Because plaintiff has not made a substantial showing of the denial of a constitutional right, see 28 U.S.C. § 2253(c)(2), we deny the request for a certificate of appealability.  The appeal is DISMISSED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3